EXHIBIT SHUFFLE MASTER, INC. 1106 Palms Airport Dr. Las Vegas, NV 89119 www.shufflemaster.com News Release FOR FURTHER INFORMATION CONTACT: Julia Boguslawski Investor Relations ph:(702) 897-7150 fax:(702) 270-5161 Timothy J. Parrott, CEO Coreen Sawdon, CAO & Acting CFO ph:(702) 897-7150 fax:(702) 270-5161 Shuffle Master, Inc. Reports Second Quarter 2009 Results LAS VEGAS, Nevada, Tuesday, June 9, 2009 - Shuffle Master, Inc. (NASDAQ Global Select Market:SHFL) (“Shuffle Master” or the “Company”) today announced its results for the second quarter ended April 30, 2009. Second Quarter 2009 Highlights u Revenue decreased by 8% to $45.3 million from the prior year period. o Total lease and service revenue was a Company record, up 7% year-over-year and totaled $20.5 million, or 45% of revenue. u Net income increased 50% year-over-year to $4.6 million. u Diluted earnings per share (“EPS”) totaled $0.09 and included ($0.05) for severance charges related to the retirement of the Company’s former CEO and the departure of a senior executive, $0.02 related to the gain on debt extinguishment, and $0.02 for discrete tax events during the quarter. u On April 15, 2009, the Company purchased 99.9% of the remaining $30.3 million on its outstanding contingent convertible senior notes (“Notes”). o On May 29, 2009, the Company satisfied the remaining $8,000on its Notes. u Net debt (total debt, less cash and cash equivalents) totaled $100.7 million compared to $119.8 million as of October 31, 2008.The Company’s debt compliance calls for a maximum allowable leverage ratio of 4.25 times EBITDA (as defined); currently leverage stands at 1.96 times EBITDA (as defined). “Shuffle Master had a decent second quarter given the magnitude of the economic climate.We remain focused on maintaining the discipline and rigor necessary to create long-term shareholder value, and we are taking aggressive steps to work with our customers to maximize their floor potential during this challenging time,” said Tim Parrott, Chief Executive Officer. 1 Three Months Ended April 30, Six Months Ended April 30, 2009 2008 2009 2008 (In thousands, except per share amounts) Revenues: Lease & Service $ 20,528 $ 19,234 $ 40,841 $ 37,986 Sales & Other 24,766 29,769 38,952 48,914 Total Revenue $ 45,304 $ 49,003 $ 79,793 $ 86,900 Net Income $ 4,577 $ 3,048 $ 3,604 $ 1,245 Adjusted EBITDA¹ $ 13,579 $ 14,784 $ 22,838 $ 20,747 Diluted EPS $ 0.09 $ 0.09 $ 0.07 $ 0.04 Second Quarter Financial Summary u Gross margin decreased year-over-year from 60%to 57%. u Adjusted EBITDA¹ totaled $13.6 million, down 8% from $14.8 million in the comparable year-ago quarter. o After approximately $2.1 million in add-backs related to cash compensation for severance charges, adjusted EBITDA was $15.7 million and increased as a percentage of total revenue. u Operating expenses, adjusted for severance charges of $4.4 million related to the retirement of the Company’s former CEO and the departure of a senior executive, decreased year-over-year by 14% to $18.1 million. o Selling, General and Administrative (“SG&A”) expense, adjusted for severance charges, decreased by $2.7 million, and as a percentage of revenue, from the prior year period. “We are very pleased by the progress we have made to date on our cost saving initiatives as well as our strong balance sheet and healthy liquidity,” commented Coreen Sawdon, CAO and Acting CFO.“With almost $15 million in cash, the complete elimination of the convertible notes on our balance sheet and the consistent reductionof debt every quarter, Shuffle Master is well-positioned to weather the recession. Furthermore, we will continue to take the steps necessary to scale our cost structure.” Second Quarter Operating Highlights u Total lease and service revenue of $9.3 million in the Utility segment was a Company record. u Total royalty, lease and service revenue of $2.8 million in the ETS segment was a Company record. u Significant year-over-year placements of the iDealÔ shuffler, bringing the total installed base to 834 units: u 664 units installed from the prior year period; 215 of those were installed in the second quarter 2009. u Solid year-over-year growth of 168 units in table game bonusing add-ons related largely to increases inFortune Pai Gow Poker®Progressive and the growing popularity of Three Card Poker® Progressive. u Table Master™ installed base grew 31% from the prior year period to a total of 2,255 seats. 2 Comparative information for each of the Company’s four segments – Utility, Proprietary Table Games, Electronic Table Systems and Electronic Gaming Machines – is provided below. Utility Three Months Ended April 30, 2009 2008 Shufflerinstalled base (end of quarter): Lease units, end of quarter 5,565 5,354 Sold units, inception-to-date Beginning of quarter 23,010 20,703 Sold during quarter 672 743 Less trade-ins and exchanges (101 ) (20 ) Sold units, end of quarter 23,581 21,426 Total installed base (2) 29,146 26,780 u Total revenue decreased 9% to $20.0 million as compared to $21.9 million in the prior year period. u Total lease and service revenue grew 9% year-over-year and reached a record $9.3 million. u Total shuffler installed base grew by 2,366 units year-over-year, reaching a record high of 29,146 units. u Total leased shuffler installed base grew year-over-year by 211 units to 5,565 units. u Gross margin of 60% reflects an increase of 4% and 6% from the prior year period and prior sequential quarter, respectively. Proprietary Table Games Three Months Ended April 30, 2009 2008 PTG installed base (end of quarter): Royalty units, end of quarter 3,867 4,082 Sold units, inception-to-date Beginning of quarter 1,609 1,460 Sold during quarter 90 66 Sold units, end of quarter 1,699 1,526 Total installed base (2) 5,566 5,608 PTG bonusing add-ons installed base 647 479 u Total revenue decreased 10% to $8.9 million as compared to $9.8 million in the prior year period. u Total royalty, lease and service revenue increased 3% year-over-year to $8.4 million, due to strong progressive upgrades to existing tables. u Total installations of table games remained relatively flat year-over-year at 5,566 units, of which 69% were units on lease. u Table game bonusing add-ons reached a total installed base of 647 units. o The growth of add-ons to existing tables contributed to the increase in the PTG average lease price to $720 as compared to $670 in the prior year period. 3 Electronic Table Systems Three Months Ended April 30, 2009 2008 ETS installed base (end of quarter): Lease seats, end of quarter 1,668 1,268 Sold seats, inception-to-date Beginning of quarter 5,837 5,154 Sold during quarter 146 178 Sold seats, end of quarter 5,983 5,332 Total installed base (2) 7,651 6,600 u Total revenue decreased 14% to $5.7 million as compared to $6.7 million in the prior year period. u Total royalty, lease and service revenue was a record $2.8 million, up 13% from the prior year period, as a result of a 32% increase of seats on lease. u Total installations of e-Table seats grew by 16% year-over-year, reaching a record high of 7,651 seats. u Total installed base of leased seats reached a record 1,668, up 400 seats year-over-year. u Increased seats on lease were predominantly due to Table Master placements with proprietary titles such as Royal Match 21® and Three Card Poker®. Electronic
